United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3280
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Rafael Martinez-Ogarrio,                *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 17, 2008
                                Filed: April 25, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Rafael Martinez-Ogarrio (Martinez) appeals the 18-month prison sentence the
district court1 imposed after he pleaded guilty to transporting and attempting to
transport illegal aliens within the United States for commercial advantage and private
gain, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii). His counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that Martinez’s sentence is unreasonable.



      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
       We conclude that Martinez’s within-Guidelines-range sentence is not
unreasonable, because nothing in the record indicates the court overlooked a relevant
factor, gave significant weight to an improper factor, or made a clear error of
judgment in weighing appropriate factors. See Rita v. United States, 127 S. Ct. 2456,
2462-68 (2007) (allowing appellate presumption of reasonableness); United States v.
Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (reasonableness factors).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel leave to
withdraw, and we affirm the district court’s judgment.
                      ______________________________




                                         -2-